Name: 79/506/EEC: Council Decision of 24 May 1979 amending the Decision of 18 December 1978 laying down the schedule for Member States' contributions to the Third European Development Fund (1969) for the financial year 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-30

 Avis juridique important|31979D050679/506/EEC: Council Decision of 24 May 1979 amending the Decision of 18 December 1978 laying down the schedule for Member States' contributions to the Third European Development Fund (1969) for the financial year 1979 Official Journal L 132 , 30/05/1979 P. 0020 - 0021****( 1 ) OJ NO L 282 , 28 . 12 . 1970 , P . 2 . ( 2 ) OJ NO L 288 , 15 . 10 . 1973 , P . 2 . ( 3 ) OJ NO L 282 , 28 . 12 . 1970 , P . 83 . ( 4 ) OJ NO L 282 , 28 . 12 . 1970 , P . 47 . ( 5 ) OJ NO L 288 , 15 . 10 . 1973 , P . 13 . ( 6 ) OJ NO L 31 , 8 . 2 . 1971 , P . 1 . COUNCIL DECISION OF 24 MAY 1979 AMENDING THE DECISION OF 18 DECEMBER 1978 LAYING DOWN THE SCHEDULE FOR MEMBER STATES ' CONTRIBUTIONS TO THE THIRD EUROPEAN DEVELOPMENT FUND ( 1969 ) FOR THE FINANCIAL YEAR 1979 ( 79/506/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE ACT OF ACCESSION , AND IN PARTICULAR ARTICLE 114 THEREOF , HAVING REGARD TO THE CONVENTION OF ASSOCIATION BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE AFRICAN STATES AND MADAGASCAR ASSOCIATED WITH THE COMMUNITY ( 1 ), SIGNED ON 29 JULY 1969 , HAVING REGARD TO THE ASSOCIATION AGREEMENT CONCERNING THE ACCESSION OF MAURITIUS TO THE SAID CONVENTION ( 2 ), HAVING REGARD TO COUNCIL DECISION 70/549/EEC OF 29 SEPTEMBER 1970 ON THE ASSOCIATION OF THE OVEREAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 3 ), HAVING REGARD TO THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 4 ), SIGNED ON 29 JULY 1969 , AND IN PARTICULAR ARTICLE 3 ( 1 ) AND ( 2 ) FIRST SUBPARAGRAPH THEREOF , HAVING REGARD TO THE AGREEMENT AMENDING THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 5 ), SIGNED AT YAOUNDE ON 29 JULY 1969 , HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ), SET UP BY THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID ( 6 ), AND IN PARTICULAR ARTICLE 2 ( 1 ), ( 2 ) AND ( 3 ) THEREOF , WHEREAS THE COUNCIL DECISION OF 18 DECEMBER 1978 LAID DOWN THE SCHEDULE FOR MEMBER STATES ' CONTRIBUTIONS TO THE THIRD EUROPEAN DEVELOPMENT FUND FOR THE FINANCIAL YEAR 1979 ; WHEREAS ON 26 APRIL 1979 THE COMMISSION PRESENTED THE COUNCIL WITH A REQUEST FOR SUPPLEMENTARY CONTRIBUTIONS TO THE FOURTH EUROPEAN DEVELOPMENT FUND FOR THE FINANCIAL YEAR 1979 ; WHEREAS THE COUNCIL WILL IN DUE COURSE BE CALLED UPON TO TAKE A DECISION ON THIS REQUEST ; WHEREAS , PENDING SUCH DECISION , AN ADVANCE CALL SHOULD BE ISSUED FOR THE PAYMENT , ON 1 JUNE 1979 , OF THE SECOND INSTALMENT OF MEMBER STATES ' CONTRIBUTIONS FOR THE FINANCIAL YEAR 1979 , ORIGINALLY DUE ON 2 JULY 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE SECOND INSTALMENT OF THE MEMBER STATES ' CONTRIBUTIONS TO THE THIRD EUROPEAN DEVELOPMENT FUND , AS LAID DOWN BY THE DECISION OF 18 DECEMBER 1978 , SHALL BE PAYABLE ON 1 JUNE 1979 . THE AMOUNTS SHALL BE AS FOLLOWS : // // MEMBER STATES // CONTRIBUTIONS TO BE CALLED FOR ON 1 JUNE 1979 ( IN EUA ) // // BELGIUM // 889 000 // GERMANY // 3 317 000 // FRANCE // 3 317 000 // ITALY // 1 561 000 // LUXEMBOURG // 27 000 // NETHERLANDS // 889 000 // // // 10 000 000 // DONE AT BRUSSELS , 24 MAY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET